Citation Nr: 1641742	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc and joint disease, currently rated as 40 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent prior to March 8, 2016, and in excess of 20 percent thereafter for left lower extremity nerve impairment. 

3.  Entitlement to an initial rating in excess of 50 percent for major depression and panic disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 17, 2012.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's representative testified on behalf of the Veteran at a Board videoconference hearing in August 2015 and a copy of that transcript is of record. 

In a July 2016 decision, the RO granted entitlement to a TDIU, effective September 17, 2012.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's only service-connected disabilities are those currently on appeal and the instant appeal arises from a claim filed on December 9, 2009.  Therefore, as this is not considered a full grant of the benefits sought on appeal the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the July 2016 rating decision, the RO also assigned a 20 percent rating for the Veteran's left lower extremity nerve impairment, effective March 8, 2016.  As this is not considered a full grant of the benefits sought on appeal the issue is still before the Board.  Id.  
This appeal was processed using the Veterans Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the August 2015 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in a September 2016 written statement the Veteran, through his attorney, withdrew the claims of entitlement to increased ratings for lumbosacral degenerative disc and joint disease, left lower extremity nerve impairment and major depression and panic disorder. 

2.  From December 9, 2009 to September 17, 2012, the Veteran had the following service connected disabilities: major depressive disorder and panic disorder, rated as 50 percent disabling; lumbosacral degenerative disc and joint disease, rated as 40 percent disabling; and left lower extremity nerve impairment; rated as 10 percent disabling.  

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment prior to September 17, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a rating in excess of 40 percent for lumbosacral degenerative disc and joint disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for an initial rating in excess of 10 percent prior to March 8, 2016, and in excess of 20 percent thereafter for left lower extremity nerve impairment have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for an initial rating in excess of 50 percent for major depression and panic disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU prior to September 17, 2012, have been met.  38 U.S.C.A. §§ 1155 , 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3 ,102, 3.340, 3.341, 3.400, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in September 2016 statement, the Veteran's representative stated that the Veteran wished to no longer appeal the issues of evaluation of lumbosacral degenerative disc and joint disease, evaluation of major depressive disorder and panic disorder and evaluation of left lower extremity nerve impairment.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.

Duties to Notify and Assist

In light of the Board's favorable decision to grant entitlement to a TDIU prior to September 17, 2012, no discussion of the VA's duties to notify and assist is necessary.
Analysis

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Prior to September 17, 2012, the Veteran had the following service connected disabilities: major depressive disorder and panic disorder, rated as 50 percent disabling; lumbosacral degenerative disc and joint disease, rated as 40 percent disabling; and left lower extremity nerve impairment; rated as 10 percent disabling.  The Veteran's combined rating was 70 percent and he had at least one disability rated as 40 percent or more.  Therefore, the Veteran met the criteria for a schedular TDIU prior to September 17, 2012, and the claim therefore turns on whether the Veteran's disability rendered him unable to obtain subtaintially gainfull employment prior to September 17, 2012.  

In this regard, VA treatment record shows that the Veteran last worked in 2002.  See March 2007 VA treatment records.  VA treatment records also show that the Veteran previously worked as a clerk for a convenient store, installing satellite dishes and electrical work.  See March 2005 VA treatment records.

The Veteran's Social Security Admistration (SSA) records show that the Veteran is in receipt of SSA for his back and mental disabilities.  

An October 2010 VA back examination shows that the Veteran reported that he was note employed and that he retired in October 2004 due to back pain.  The examiner noted that the Veteran's back led to increased absenteeism.  The examiner also noted that the Veteran had decreased mobility, problems with lifing and carrying, weakness or fatigue; decreased strength in the lower extremity and pain.  

A June 2011 VA mental disorder examination shows that the Veteran's severe back pain prevented him from working.  The examiner noted that the Veteran's inability to work was reportedely due to pain.  The examiner also stated that is should also be noted that daily panic attacks and decreased energy would likely result in decreased productivity even if the pain was not present.    

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013).  The Board notes that the competent and credible evidence of record illustrates that due to his service-connected disabilities alone, the Veteran would not be able to perform manual labor due to his limitations caused by his low back disability and left lower extremity disability. Additionally, the Veteran would also have difficulties with both manual labor and sedentary employment due to his symptoms of major depression.  The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted prior to September 17, 2012.  38 U.S.C.A. §§ 5107 (b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted. 



ORDER

The appeal of entitlement to an increased rating for lumbosacral degenerative disc and joint disease, currently rated as 40 percent disabling, is dimissed.  

The appeal of entitlement to an initial rating in excess of 10 percent prior to March 8, 2016, and in excess of 20 percent thereafter for left lower extremity nerve impairment is dimissed.  

The appeal of entitlement to an initial rating in excess of 50 percent for major depression and panic disorder is dimissed.  

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted prior to September 17, 2012, subject to the laws and regulations controlling disbursement of VA monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


